Citation Nr: 1129480	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-33 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for ischemic necrosis of the right femoral head (claimed as a right hip disability), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1974 to November 1974 for a total of 31 days.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


FINDING OF FACT

Ischemic necrosis of the right femoral head (claimed as a right hip disability) was not present in service and is not etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

Ischemic necrosis of the right femoral head (claimed as a right hip disability) was not incurred in or aggravated by active service and is not proximately due to, a result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303. 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by letter mailed in April 2007, prior to the originating agency's initial adjudication of the claims.  In addition, the Veteran's service treatment records as well as pertinent post-service treatment records have been obtained.  

Regarding the duty to assist, the Veteran's statements in support of the claim are of record.  VA obtained the Social Security Administration records and VA medical records.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was not provided a VA examination and no VA medical opinion was obtained in connection with his claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As explained below, the evidence fails to establish that the Veteran suffered an event, injury or disease in service; fails to show that he has a right hip disability subject to presumptive service connection; and also fails to show that the Veteran's current right hip disability may be associated with service or another service-connected disability.  Consequently, VA is not obliged to provide an examination or obtain a medical opinion in response to this claim.

Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his right hip disability is related to his active service.  Alternatively the Veteran contends that the right hip is related to a right foot injury that occurred during service.  

At the outset, the Board notes that the Veteran is not service connected for any disability, and has been denied entitlement to service connection for both a right and left foot disability.  As such, service connection for a right hip disability secondary to a service-connected disability cannot be granted as a matter of law.  Thus, the Board will address the issue of entitlement to service connection for a right hip disability on a direct basis.  

A May 1973 Report of Medical Examination shows that clinical evaluation of the lower extremities was normal.  Service treatment records reflect treatment for painful malunion of the left distal tibia, fibula, and ankle, which was determined to have existed prior to service in 1974.  Private medical records confirm that in August 1973, the Veteran sustained an open fracture dislocation of the left tibia and ankle.  It was described as being a "severely comminuted fracture of the distal tibia with a frank dislocation of the ankle with a fracture of the medial antalateral malleous."  Service treatment records were silent to any complaints of or treatment for any right hip or leg pain or injury.

A January 1989 letter from Charleston Neurosurgical Associates noted that the Veteran injured his low back in May 1988 at work after picking up a heavy jack.  The Veteran subsequently experienced low back and right lower extremity pain.  An August 1989 private treatment record indicated that the Veteran had a lower back injury in 1988 resulting in low back pain with pain radiating into the bilateral legs.  A November 1989 letter from Bruce Hospital System noted that the Veteran sustained an industrial lifting injury in May 1988, and had severe mechanical pain since that time.  

Social Security Administration records dated from 1985 and 1990 revealed complaints of low back pain as well as left leg pain and discomfort.  The back pain was shown to have existed since at least 1985.  The records were silent as to any complaints of right hip pain, or diagnosis of any right hip disability.  

VA treatment records dated May 2006 to September 2007 are of record.  A May 2006 record showed a diagnosis of stage II right femoral head avascular necrosis.  The Veteran complained of pain on weight bearing on and off for the last two years.  A July 2006 noted complaints of burning leg pain since 1974, with pain radiating from the hip down.  A separate July 2006 record noted a history of bilateral leg pain since 1974, with slightly abnormal ABI palpable pulses on examination.  The physician noted that Veteran did have mild vascular disease but it was not thought to be the cause of his leg pain.

A February 2007 MRI of the right hip revealed avascular necrosis of the right femoral head involving approximately 40 percent of the femoral head in total without evidence of suchondrial collapse.  

The evidence initially shows a diagnosis of stage II right femoral head avascular necrosis in 2006, nearly 32 years after his discharge from active service.  There is no indication in any of the medical evidence that the Veteran's right hip disability is etiologically related to his active service.  In this case, there is no lay or medical evidence supporting a finding that the Veteran's right hip disability began in service or is otherwise etiologically related to service.  The Veteran has not argued that the right hip disability was incurred in service, but rather that it developed as a result of a foot injury he sustained in service (which he claims aggravated a pre-existing disability).  He had initially stated that it was his right foot that was injured in service.  See VA Form 21-4138, Statement in Support of Claim, received in March 2007.  He then stated he wanted to claim entitlement to service connection for a right hip disability due to a left foot injury.  See VA Form 21-4138, received in May 2007.  

Regardless, there is no evidence of an in-service hip injury, and the Veteran is not claiming such.  There is also no evidence of continuity of symptomatology following service discharge, and the Veteran has not made any allegations of continuity of symptomatology.  There are medical records dated in the 1980s, and in none of these records is there evidence of right hip complaints or a right hip disability.  When the Veteran was seeking entitlement to service connection for disabilities related to service back in the 1970s and 1980s, he did not include a right hip disability.  The Board finds as fact that there was no right hip disability back in the 1980s.  There are multiple medical records from that time period, which show the Veteran complaining of low back and other musculoskeletal pain, but at no time did the Veteran report right hip pain.  This is evidence against a claim that a right hip disability had its onset in service.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  To reiterate, there is no competent evidence of a nexus between the post service right hip disability and service, including any lay evidence.

For the reasons stated above, the Board concludes the preponderance of the evidence is against the claim for entitlement to service connection for a right hip disability, both on a direct basis and as secondary to a service-connected disability.  


ORDER

Service connection for ischemic necrosis of the right femoral head (claimed as a right hip disability) is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


